12-0648-cv
     Bir v. Pfizer

 1                           UNITED STATES COURT OF APPEALS
 2                               FOR THE SECOND CIRCUIT
 3
 4                                       SUMMARY ORDER
 5
 6   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 7   SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
 8   BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.
 9   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
10   MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
11   NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
12   OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
13
14
15          At a stated Term of the United States Court of Appeals for the Second
16   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
17   in the City of New York, on the 31st day of January, two thousand thirteen.
18
19   Present:    SUSAN L. CARNEY,
20               CHRISTOPHER F. DRONEY,
21                     Circuit Judges,
22               PAUL G. GARDEPHE,
23                     District Judge.*
24   ______________________________________________________
25                                                         |
26   NICOLE A. BIR,                                         |
27                                                         |
28                     Appellant,                           |
29                                                          |
30                       v.                                 |                   No. 12-0648-cv
31                                                          |
32   PFIZER, INC.,                                          |
33                                                          |
34                     Appellee.                            |
35   ______________________________________________________|
36
37
38   Appearing for Appellant:             LINDY KORN (Charles L. Miller, on the brief), Law
39                                        Office of Lindy Korn, Buffalo, NY.
40
41   Appearing for Appellee:              PETER C. MOSKOWITZ (Jillian L. Hunt, on the brief),
42                                        Jackson Lewis LLP, New York, NY.


              *
             The Honorable Paul G. Gardephe, United States District Judge for the Southern District of
     New York, sitting by designation.
 1         Appeal from the United States District Court for the Western District of New

 2   York (William M. Skretny, Chief Judge). ON CONSIDERATION WHEREOF, it is

 3   hereby ORDERED, ADJUDGED, and DECREED that the judgment of the District

 4   Court be and it hereby is AFFIRMED.

 5         Plaintiff-Appellant Nicole A. Bir appeals from an award of summary

 6   judgment in favor of Pfizer, Inc. (“Pfizer”), in whose employ she worked from 1997

 7   until 2006 as a sales representative. Her action asserts claims under Title VII of

 8   the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2000e17; the New York

 9   State Human Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290-301; the Equal Pay

10   Act, 29 U.S.C. § 206(d); New York Labor Law § 194; and New York common law.

11   Because plaintiff withdrew her common law claims during the district court

12   proceeding and fails in her appellate brief to address her Equal Pay Act, New York

13   Labor Law § 194, and constructive discharge claims, we consider these claims

14   abandoned for the purpose of this appeal. Plaintiff’s remaining claims, brought

15   under Title VII and the NYSHRL, rest on her allegations that during her

16   employment at Pfizer, she was subject to unlawful discriminatory treatment based

17   on her gender, a hostile work environment, and unlawful retaliation for her

18   complaints about the foregoing.1 We assume the parties’ familiarity with the

19   underlying facts, the procedural history, and the issues on appeal, to which we refer

20   only as necessary to explain our decision.



           1
             Because “New York courts require the same standard of proof for claims brought
     under the NY[S]HRL as for those brought under Title VII,” we analyze these claims in
     tandem throughout this order. Leopold v. Baccarat, Inc., 174 F.3d 261, 264 n.1 (2d Cir.
     1999).

                                                  2
 1         A. Adverse Action Claims

 2         To establish a prima facie case of intentional discrimination under Title VII

 3   or the NYSHRL, a plaintiff must show that “(1) [s]he is a member of a protected

 4   class; (2) [s]he was qualified for the position [s]he held; (3) [s]he suffered an adverse

 5   employment action; and (4) the adverse action took place under circumstances

 6   giving rise to an inference of discrimination.” Reynolds v. Barrett, 685 F.3d 193,

 7   202 (2d Cir. 2012) (internal quotation marks and alteration omitted). Under the

 8   familiar McDonnell Douglas burden-shifting framework, once a plaintiff establishes

 9   a prima facie case, the burden shifts to the employer to provide a legitimate non-

10   discriminatory reason for the employment action at issue. See Reeves v. Sanderson

11   Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). If the defendant makes this

12   showing, the burden then shifts back to the plaintiff to show that the defendant’s

13   proffered explanation is pretextual. Ruiz v. County of Rockland, 609 F.3d 486, 492

14   (2d Cir. 2010).

15         In attempting to demonstrate Pfizer’s alleged discriminatory animus,

16   plaintiff points to the conduct of only one Pfizer employee, Scott Welch, who was

17   plaintiff’s supervisor from 1997 through 1999 and then again from 2005 through

18   2006. She explains that along with his hostile behavior in the workplace (described

19   further below), Welch told her in September 2005 that “when women get married

20   and have children, their priorities change and they don’t work as hard.” J.A. 875.

21   This statement, she argues, presents “direct” evidence of Welch’s discriminatory




                                                 3
1    animus towards women (or married women in particular),2 and thus supports an

2    inference of discrimination on the part of Pfizer. She fails, however, to offer

3    evidence sufficient to establish that she was subject to any adverse employment

4    actions resulting from Welch’s conduct. Any of the adverse actions that plaintiff’s

5    evidence suggests she did suffer are too disconnected from Welch to plausibly be

6    tainted by his alleged animus.

7           In support of her adverse action claims, plaintiff points to two promotions she

8    sought in 2006 but did not receive: first, for a position as Cleveland Assistant

9    Regional Manager, and second, for a position as a Senior Specialty Sales

10   Representative.3 Even assuming plaintiff did state a prima facie case regarding

11   either of these asserted adverse actions, she has failed as a matter of law to

12   demonstrate that any of the reasons provided by defendant for these failures to

13   promote is pretextual.




            2
               Plaintiff did not explicitly raise a “gender plus” claim in her complaint. Even if we
     were inclined to find that she implicitly alleged that she was discriminated against based
     on her gender and another characteristic (i.e., her status as a married woman), see
     Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 109 (2d Cir. 2010), any such claim would
     fail for the same reasons as her gender discrimination claim fails, that there is simply not
     enough in the record to connect Welch with any of the adverse actions experienced by
     plaintiff.
            3
             In the district court, plaintiff alleged that in 2002 she was denied two other
     promotions for discriminatory reasons. Plaintiff’s Title VII and NYSHRL “failure to
     promote” claims based on conduct occurring in 2002 are time-barred. See 42 U.S.C.            §
     2000e-5(e)(1); N.Y. C.P.L.R. § 214; see also Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135,
     157 & n.11 (2d Cir. 2012).

                                                    4
 1          With regard to the Cleveland Assistant Regional Manager position,4 plaintiff

 2   alleges that she applied for and was interviewed for this position, but she does not

 3   provide any evidence about who made the decision not to offer her the position or

 4   who ultimately was offered the job. She alleges that “she was informed that she did

 5   not get this position because she needed the support of all local managers which

 6   would have included, among others, Scott Welch,” implying that she did not have

 7   Welch’s support and was denied the position, in part, for that reason. J.A. 838. But

 8   no record evidence suggests that Welch was at all involved in the decision to deny

 9   her this position.

10          Plaintiff’s claims based on Pfizer’s failure to offer her a Specialty Sales

11   Representative position also fail. Although Pfizer named a male sales

12   representative to this position, plaintiff has not provided any evidence contradicting

13   Welch’s deposition testimony that this representative had a consistently higher

14   sales ranking than plaintiff, and that Welch – once again, the only Pfizer employee

15   about whom plaintiff has proffered any evidence of discriminatory animus – played

16   no direct part in the decision not to promote plaintiff to this position.

17          In light of plaintiff’s inability to establish any connection between Welch and

18   either of these failures to promote, and plaintiff’s below-average work performance,

19   the only reasonable conclusion to be drawn from the evidence is that plaintiff was

20   denied these promotions because of her inferior sales record. There is therefore




            4
              Pfizer denies that such a position ever existed, but on review of summary judgment
     against her, we must resolve all factual disputes in plaintiff’s favor. We thus assume that,
     as plaintiff alleges, she applied for this position and was rejected.

                                                  5
 1   nothing in the record that “reasonably supports a finding of prohibited

 2   discrimination,” James v. N.Y. Racing Ass’n, 233 F.3d 149, 154 (2d Cir. 2000).

 3         Plaintiff also complains that employees were evaluated based on both “sales

 4   numbers” (as measured relative to quotas set by corporate decisionmakers) and

 5   “sales behavior” (as measured through observations made by supervisors such as

 6   Welch). This evidence suggests that during the years Welch supervised her,

 7   plaintiff was evaluated in part based on Welch’s reviews. But plaintiff does not

 8   dispute that her sales rankings (i.e., her sales performance relative to her quotas as

 9   measured against the same figure for other sales representatives) were consistently

10   below average. Moreover, she cannot overcome documentary evidence

11   demonstrating that her supervisors between 1999 and 2005 – who did not include

12   Welch – gave her negative reviews. See, e.g., id. at 152 (holding that plaintiff’s

13   claim failed as a matter of law despite his prima facie showing, because

14   “overwhelming” evidence supported defendant’s proffered explanation). In sum,

15   drawing all reasonable inferences in plaintiff’s favor, there is no genuine dispute as

16   to any material fact with respect to either of the two adverse employment actions

17   plaintiff alleges that is sufficient to defeat summary judgment.

18         B. Hostile Work Environment Claims

19         To withstand a defendant’s motion for summary judgment on hostile work

20   environment claims, a plaintiff must “proffer sufficient evidence to allow a trier of

21   fact to find disparate treatment based on gender, resulting in a hostile working

22   environment that was sufficiently severe or pervasive to alter the conditions of the

23   [plaintiff’s] employment.” Pucino v. Verizon Commc’ns, Inc., 618 F.3d 112, 117 (2d

24   Cir. 2010) (internal quotation marks omitted).

                                                6
1          Here, plaintiff alleges that she was subjected to an abusive workplace

2    environment as a result of Welch’s conduct. In support of this claim, plaintiff

3    alleges, inter alia, that Welch falsely accused her of antagonizing her customers and

4    lying about her schedule; interfered with the distribution of product samples to her;

5    reduced her budget for educational programs; assigned her a less-desirable sales

 6   territory than similarly-situated male sales representatives; screamed at her; and

7    subjected her to more frequent field-visit supervisions, for which he provided less

8    warning than he did similarly-situated male sales representatives. Plaintiff also

9    avers that Welch often socialized with male representatives, but that he never did

10   the same with female representatives. Furthermore, plaintiff asserts that in the

11   months leading up to her wedding in 2005, Welch made the comment described

12   above about married women. Plaintiff also testified that Welch “threatened [her]

13   never to go to” Pfizer’s human resources department to complain about his conduct.

14   J.A. 856.

15         Even accepting these allegations as true, there is not enough in the record for

16   plaintiff to avoid summary judgment on her hostile work environment claims. The

17   alleged incidents of harassment affecting plaintiff directly, with the exception of

18   Welch's comment about married women and Welch’s socializing preferences, were

19   “facially sex-neutral,” Alfano v. Costello, 294 F.3d 365, 377 (2d Cir. 2002). “Facially

20   neutral incidents may be included . . . among the ‘totality of the circumstances’ that

21   courts consider in any hostile work environment claim, so long as a reasonable fact-

22   finder could conclude that they were in fact, based on sex.” Id. at 378. But the



                                                7
 1   record here does not support a finding that Welch’s objectionable conduct toward

 2   plaintiff was based on sex. Indeed, the bulk of the evidence supports the conclusion

 3   that, whether they were male or female, Welch treated the employees he disliked

 4   poorly. Moreover, much of plaintiff’s disagreement with Welch during the period

 5   from September 2005 through February 2006 focused on Welch’s allegedly favorable

 6   treatment of another female sales representative. In sum, although plaintiff’s

 7   allegations suggest that Welch was unpleasant, rude, and a poor manager, the

 8   record provides an insufficient basis for a reasonable jury to conclude that his

 9   mistreatment of plaintiff was based on her gender.

10         In support of her hostile work environment claim, plaintiff cites the

11   testimony of a former Pfizer employee, Bernadette Donovan, who was also

12   supervised by Welch but who left Pfizer’s employ in 1997. Donovan testified that

13   Welch treated men more favorably than women, and that Welch threatened her

14   with termination if she ever complained about him to more senior managers at

15   Pfizer. But even crediting Donovan’s account of Welch’s conduct through 1997,

16   Welch appears to have treated plaintiff favorably at times between 1997 and 1999,

17   when he first supervised her. For example, plaintiff testified that in 1998, Welch

18   told her she had been doing a “superior job” and transferred her “to his number one

19   territory.” J.A. 853. Moreover, the temporal separation between the environment

20   confronting Donovan in 1997 and 2005, when Welch again supervised plaintiff,

21   undermines the reasonable import of Donovan’s testimony. Donovan’s testimony,

22   therefore, does not alter our analysis of plaintiff’s hostile work environment claim.



                                               8
 1          C. Retaliation Claims

 2          Finally, plaintiff’s retaliation claims also fail as a matter of law. To make out

 3   a prima facie case of retaliation, plaintiff must establish “(1) participation in a

 4   protected activity; (2) that the defendant knew of the protected activity; (3) an

 5   adverse employment action; and (4) a causal connection between the protected

 6   activity and the adverse employment action.” Hicks v. Baines, 593 F.3d 159, 164

 7   (2d Cir. 2010) (internal quotation marks omitted). The same three-step burden-

 8   shifting framework that is applicable to discrimination claims also applies to

 9   retaliation claims. See El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 932-33 (2d

10   Cir. 2010) (per curiam).

11          Plaintiff asserts that she engaged in two separate “protected activities.”

12   First, she reported Welch’s behavior to another manager, Dan Callahan, in

13   September 2005; and second, she made a formal report about his conduct to Pfizer’s

14   Human Resources Department in February 2006. Plaintiff points to a number of

15   acts of alleged retaliation occurring after these complaints, including that she was

16   not permitted to mentor employees after February 2006; she was denied a merit

17   raise in May 2006; and she was drug tested in 2006. Defendant’s rejoinder is that

18   some of these actions were a consequence of plaintiff’s poor work performance and

19   others resulted from systematic corporate policies that could not possibly have been

20   tied to plaintiff’s complaints.

21          Even if the temporal proximity between plaintiff’s protected activity and the

22   events giving rise to plaintiff’s complaints is close enough to establish a prima facie



                                                 9
 1   case of retaliation, plaintiff has not proffered sufficient evidence under the three-

 2   step burden-shifting framework for a reasonable fact-finder to conclude that any of

 3   defendant’s proffered reasons were pretextual. Id. at 933. Summary judgment was

 4   thus appropriate on the retaliation claims as well. As discussed above, there is

 5   substantial evidence and no genuine dispute in the record that plaintiff was a

 6   below-average sales representative, as measured by sales rankings. Finally, with

 7   regard to plaintiff being drug-tested in 2006, she does not dispute that Pfizer’s

 8   policies provided for random drug-testing and that no one from her district was

 9   involved in the decision to subject her to a drug test.

10         We have considered plaintiff’s remaining arguments and find them to be

11   without merit. Accordingly, the judgment of the district court is AFFIRMED.

12

13                                                   FOR THE COURT:
14                                                   Catherine O’Hagan Wolfe, Clerk
15

16

17

18

19




                                                10